department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 ------------- genin-103310-10 o f f i c e o f t h e c h i e f c o u n s e l number info release date index uil no ------------------------------------- ------------------- -------------------------------- dear --------------------- this is in reply to your letter of date requesting general information concerning the options available to an employer in determining the amount of income_tax to withhold on payments of a severance allowance severance_pay is supplemental_wages and thus employers generally have two options for determining the amount of income_tax to withhold from the wages provided the employee’s supplemental_wages paid_by the employer do not exceed dollar_figure for the calendar_year the first option is that employers can withhold at a flat rate of percent of the wages without taking into account an employee’s filing_status or any allowances claimed by the employee on form_w-4 employee’s withholding allowance certificate this first option is available if the employer has withheld income_tax from regular wages paid to the employee during the calendar_year of the payment of the supplemental_wages or the preceding calendar_year and if the supplemental_wages are separately_stated on the payroll records of the employer a second option is available to employers in every case where the employer is paying supplemental_wages provided the employee’s supplemental_wages paid_by the employer do not exceed dollar_figure for the calendar_year this option is known as the aggregate procedure under the aggregate procedure the employer adds the amount of supplemental_wages for the payroll_period to the regular wages if any for the current or preceding payroll_period then the employer determines the income_tax_withholding on the total based on the wage withholding tables for the payroll_period taking into consideration the allowances and filing_status claimed by the employee on form_w-4 then the employer subtracts the amount withheld from regular wages if any from the genin103310-10 withholding on the total calculated in the previous step and withholds the remaining amount from the supplemental_wages the second option for withholding on supplemental_wages as described above the aggregate procedure may result in more accurate withholding if the former employee is receiving periodic_payments of severance_pay each payroll_period and no other wages for each payroll_period because under the second option the severance_pay paid in periodic_payments would be added to regular wages of zero for the payroll_period to determine withholding withholding on the periodic_payments under the second option would result in withholding similar to the withholding that would apply if the severance_pay were regular wages for the payroll_period on the other hand if a lump sum payment of severance_pay is being made rather than a series of payments use of the second option may produce withholding in excess of the tax_liability of the employee on the pay because all the severance_pay is considered paid in one payroll_period however the comparative results of use of the first method versus the use of the second method vary with different factual situations and the employer_generally has the option of using either method please note that the rate of income_tax on the severance_pay ultimately depends on the employee’s individual tax situation and may vary significantly from the rate of income_tax_withholding if you have any questions please call -------------at --------------------- not a toll-free number sincerely _________________________ lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
